Order entered July 13, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-15-00548-CR
                                     No. 05-15-00549-CR

                          DADRIANNE NICHOLE TURNER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-70784-H, F13-55178-H

                                           ORDER
       The record filed in these appeals does not include a reporter’s record of the adjudication

hearing held on April 2, 2015. Appellant has filed a July 8, 2015 motion to supplement the

record on appeal and to hold the briefing schedule in abeyance. In her motion, appellant has

represented to the Court that there appears to be some confusion regarding whether the

adjudication hearing was recorded. The trial court’s docket sheet indicates that Gina Udoll was

the court reporter for the hearing while Udoll has informed appellant that she did not record the

adjudication hearing. Official court reporter Chrystal Jones has informed appellant that Udoll

was the court reporter.
       Because no reporter’s record of the April 2, 2015 adjudication hearing has been filed

within the time allowed, appellant’s motion is GRANTED. The trial court is ORDERED to

make findings of fact regarding whether appellant has been deprived of a portion of the

reporter’s record.

       The trial court shall determine: (1) whether appellant requested preparation of the

reporter’s record; (2) the date such request was made; and (3) whether appellant, if not indigent,

paid or made arrangements to pay for preparation of the reporter’s record. See TEX. R. APP. P.

35.3, 37.3.

       The trial court shall next determine: (1) the name and address of the court reporter who

recorded the April 2, 2015 adjudication hearing; (2) whether the notes from the adjudication

hearing are available; (3) if available, whether the notes can be transcribed; (4) the name and

address of the court reporter who will transcribe the notes; (5) the court reporter’s explanation

for the delay in filing the reporter’s record; and (6) the earliest date by which the reporter’s

record can be filed.

       If the trial court discovers that a significant portion of the court reporter’s notes and

records or recordings has been lost or destroyed or is inaudible, then the trial court shall further

determine: (1) whether appellant is at fault for the lost, destroyed, or inaudible portion of the

record; (2) whether the lost, destroyed, or inaudible portion of the record is necessary to the

appeals’ resolution; and (3) whether any lost, destroyed, or inaudible portion of the record can be

replaced by agreement of the parties. See TEX. R. APP. P. 34.6(f).

       We ORDER the trial court to transmit to this Court supplemental clerk’s records,

containing the written findings of fact, any recommendations, any supporting documentation,

and any orders within THIRTY DAYS of the date of this order.
        These appeals are ABATED to allow the trial court to comply with this order. The

appeals shall be reinstated thirty days from the date of this order or when the supplemental

record is received, whichever is earlier. The Court will reset appellant’s briefing deadline after

receiving the trial court’s findings.



                                                    /s/     LANA MYERS
                                                            JUSTICE